Pierce, J.
The case is before us on a reservation by a single justice and is an appeal by the respondent from a decree of the Probate Court entered March 29, 1918, revoking its decree of August 2, 1907, allowing the will of Frederick W. Renwick. Frederick W. Renwick, although described in the will as of New York, at the trial of the appeal upon ample evidence was found by the single justice to have had his domicil at the time when the alleged will was executed, and until his death, in New Bedford, . Massachusetts. It follows that the probate proceedings were properly had in the county of Bristol in this Commonwealth.
The assignment of Macomber to the attesting witness Clark, conferred upon Clark at the most an interest in a fund which was contingent upon the death of Frederick W. Renwick without leaving a child or children. This was not such a present vested pecuniary interest in the property to be disposed of under the will as rendered the witness incompetent. Hawes v. Humphrey, 9 Pick. 350. Northampton v. Smith, 11 Met. 390, 396. Luke v. Leland, 6 Cush. 259. Boston Safe Deposit & Trust Co. v. Bacon, 229 Mass. 585.
The general notice by publication of the petition for probate of the will, and the mailing of a copy thereof to those interested in the estate, were sufficient to justify the final decree admitting the will to prolate, even if it failed to reach the petitioners in this appeal. Bonnemort v. Gill, 167 Mass. 338, 340.
The jurisdiction of the court, which allowed the will without objection on the testimony of one witness only, was perfect over the parties and subject matter.
The decision in Renwick v. Macomber, 225 Mass. 380, is not res judicata of the pending issue for the reason, among others, that no final decree has been made in the Supreme Judicial Court after rescript.
The facts reported do not in terms or by inference establish that the testimony of the single witness was fabricated and perjured, and are entirely consistent with the presumption of the honesty of the witness and of his purpose to state the truth and the whole truth as he understood it.
The facts found incontrovertibly prove that Macomber, the *533executor nominated in the will, while trustee of a fund held by himself and another for the benefit of the testator, was on terms of closest intimacy with the testator from 1902 until the death of the testator in 1907; they also establish that Macomber by reason of such relation and intimacy had knowledge that the testator was a victim of syphilis and paresis, that when he executed the will, and for a year before, he manifested unsoundness of mind by conduct and delusion, and that when he died less than a year thereafter he died of paretic dementia.
It is specifically found that the testator “left all his estate to Mr. Macomber, and in case he predeceased him, to Mr. Macomber’s children;” as also “that the will was procured by undue influence on the part of the respondent Macomber . . . that the respondent perpetrated a fraud upon the Probate Court by procuring the probate of the alleged will of Frederick W. Renwick, when he knew or should have known that Renwick was not competent to make a will, and that the instrument was procured by. his (the respondent’s) undue influence.” Assuming, without deciding, that the single justice rightly found that fraud in fact was perpetrated on the Probate Court by the failure of the executor, who was also sole legatee, to make known to the court, when he offered the will for probate, material facts which, disclosed, would have demonstrated that Frederick W. Renwick was not of sound and disposing mind and memory when he signed the alleged will, and would have shown that the executor and legatee, by reason of the unsoundness of the mind of the testator and of the undue influence which the executor was thereby enabled to exercise, was made sole legatee, the only question presented is whether a decree of probate can be vacated after the time for an appeal from the decree has passed, upon proof of such concealment and suppression of facts.
It was said in Zeitlin v. Zeitlin, 202 Mass. 205, that “It is in the interests of justice that, after a trial and final judgment in a case, the matters heard and adjudicated shall not be opened for a further hearing because of a supposed error in the determination of facts by the tribunal that heard the evidence. A contention that some part of the material testimony was false might be made with plausibility in a large proportion of the cases that are tried. A contention that the prevailing party knowingly gave or procured *534false testimony, upon an issue involved, might be made and strongly supported in a great many cases. It is against public !’. policy to open cases on no other ground than this.” The suppression or concealment of material facts as distinguished from the introduction of false and fabricated testimony does not, and in principle should not, change the accepted rule of public policy that litigation should cease when parties have had a day in court.
The petitioners do not question that the rule of Zeitlin v. Zeitlin, supra, affirmed in Boyd v. Boyd, 226 Mass. 542, is the settled doctrine when applied to courts of common law jurisdiction, but contend that it does not obtain in probate courts on petitions to vacate their decrees. Conformity in rules concerning the integrity of judgments of all courts of superior and general jurisdiction should obtain when possible. The probate courts since St. 1891, c. 415, § 4, are courts of superior and general jurisdiction, and are oCthe same dignity as common law and equity courts. Whatever may be found of decision and dicta before 1891, since St. 1891, c. 415, § 4, no case governing probate proceedings has been decided which is in conflict with Zeitlin v. Zeitlin, supra; and that case must be taken to have established the law relating to the vacation of judgments for all courts of superior and general jurisdiction j without regard, to their history, origin or practice.
We find nothing in conflict in the decisions of the cases of Stetson v. Bass, 9 Pick. 26, Peters v. Peters, 8 Cush. 529, Waters v. Stickney, 12 Allen, 1, Newton v. Seaman’s Friend Society, 130 Mass. 91, Gale v. Nickerson, 144 Mass. 415, Tucker v. Fisk, 154 Mass. 574, McKay v. Kean, 167 Mass. 524, Wilton v. Humphreys, 176 Mass. 253, Crocker v. Crocker, 198 Mass. 401, and Boardman v. Hesseltine, 200 Mass. 495.
A majority of the court are of opinion the decree ■ appealed from should be reversed, and a decree entered dismissing the petition praying for revocation of the decree allowing the will of Frederick W. Renwick.

Decree accordingly.